DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.

Response to Amendment
Corrected drawings, claim objections, rejections under 35 USC § 102 and 35 USC § 112 are accepted and withdrawn.

Response to Arguments
Applicant’s amendments to the claims have overcome the rejection previously set for in the Non-Final Office Action. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Applicant argues (p.14) “Applicant respectfully submits that even if Calderbank mentions transmission of two signals and their respective complex conjugates, the applied portion of Calderbank relied upon by the Office differs substantially from the subject matter of claims 1 and 12. Claims 1 and 12 similarly presently recite generation and transmission of the recited first and second transmission signals in a temporally overlapping manner . . .  Put simply, Calderbank either alone or in combination of Brosch, does not teach or suggest transmission of signals in a temporally overlapping manner, where such signals are then used to establish measurement signals including the recited respective components including complex conjugate representations of each other.”
The Examiner respectfully disagrees. Instant specification defines a temporal overlap as the following: “[0024] A temporal overlap is to be understood to mean in particular that, at least during 20%, preferably during 50%, of the signal duration of the transmission of the first signal, the second signal is also being transmitted.” And thus the simultaneous operation of a plurality of antennas from a plurality of transmission channels corresponds to a transmission of signals in a temporally overlapping manner (Brosche 0153).
Applicant respectfully submits that Yamanouchi is not prior art (p. 14) but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1,3-12, 14-16, 18-20, 25-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-11, 13, 15-17, 19-21, 24, 26 of copending Application No. 16/613,099 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as set forth in the tables and description below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16613102
16613099
1. (Currently Amended) A method for compensating for noise in a primary radar system, the method comprising: using a transceiver, 

1. (Currently Amended) A method for compensating for noise in a secondary radar system, the method comprising: using a first transceiver, 


transmitting a first transmission signal containing a first interfering component, caused by the noise; using the transceiver, 

transmitting  a first  transmission signal from the first transceiver (s11(t)) containing 
a first  interfering component, caused by the noise, using the first transceiver, 
transmitting at least one second transmission signal
 containing a second interfering component, caused by the noise in 
a temporally overlapping manner with the first transmission signal; and; compensating for at least one of 
phase shifts or frequency shifts resulting from the first and second interfering components by evaluation of the transmission signals, the compensating comprising: 

transmitting  
a second  transmission signal (s12(t)) containing a second  interfering component, caused by the noise, in 
a temporally overlapping manner with the first  transmission signal (s11(t)); and; 
compensating for at least one of  phase shifts or frequency shifts  resulting from the first and second interfering components  by evaluation of the first and second transmission signals, the compensation comprising:

receiving a first reflected reception signal corresponding to a reflection of the first transmission signal from an object; 

- receiving, using the first transceiver, a first transmission signal from a second transceiver s21(t)); 

generating a first measurement signal using mixing or correlation of the first reflected reception signal and the first transmission signal; 

generating a first measurement signal (sm1(t)) using mixing or correlation of the first transmission signal from the first transceiver (s11(t)) and the first transmission signal from the second transceiver (s21(t)); 

receiving a second reflected reception signal corresponding to a reflection of the second transmission signal from an object; 

receiving, using the first transceiver, a second transmission signal from the second transceiver (s22(t)); 
and generating a second measurement signal using mixing or correlation of the second reflected reception signal and the second transmission signal; 

and generating 
a second measurement signal (sm2(t)) using mixing or correlation of the second transmission signal from the first transceiver (s12(t)) and the second transmission signal from the second transceiver (s22(t)); 

       wherein the first measurement signal and the second measurement signal comprise respective components including complex conjugate representations of each other, 


the respective components corresponding to the first and second interfering components 
wherein the first measurement signal (sm1(t)) and the second measurement signal (sm2(t)) comprise respective components including complex conjugate representations of each other, 

the respective components corresponding to the first and second interfering components.

3, The method according to claim 1, wherein a first interfering component, resulting from the noise, of the first measurement signal and a second interfering component, resulting from the noise, of the second measurement signal represent complex conjugates of each other 

3, The method according to claim 1, wherein a first interfering component, resulting from the noise, of the first measurement signal (sm1(t)) and a second interfering component, resulting from the noise, of the second measurement signal (sm2(t)) are complex conjugates of each other .  

4, The method according to claim 1, wherein the first transmission signal has a first factor which represents a complex conjugate to a second factor of the second transmission signal.
the first transmission signal has a first factor which represents a complex conjugate to a second factor of the second transmission signal.   

4, The method according to claim 1, wherein the first transmission signal from the first transceiver (s11(t)) has at least one first factor which represents a complex conjugate to a second factor of the second  transmission signal from the first transceiver (s12(t)).  
first transmission signal from the first transceiver (s11(t)) has at least one first factor which represents a complex conjugate to a second factor of the second  transmission signal from the first transceiver (s12(t)) .   

5, The method according to claim 1, wherein the first transmission signal comprises at least one frequency ramp with a first slope and the second transmission signal comprises at least one frequency ramp with a second slope ; 
wherein the first slope has a different sign than the second slope; and wherein a value of the first and second slope is substantially equal.
wherein the first slope has a different sign than the second slope; and wherein a value of the first and second slope is substantially equal . 

5, The method according to claim 1, wherein the first transmission signal from the first transceiver (s11(t)) has at least one frequency ramp with a first slope and 
the  first  transmission signal from the second transceiver (s12(t)) has at least one frequency ramp with a second slope , wherein the first slope has a different sign than the second slope; and wherein values  of the first and second slopes are  substantially equal.  
the first slope has a different sign than the second slope; and wherein values  of the first and second slopes are  substantially equal . 

6, The method according to claim 1, wherein a base signal used for generation of the first and second measurement signals  or the first and second transmission signal is generated by a shared generator.  
6, The method according to claim 1, wherein a base  signal used for generation of the first (sm1(t)) and second (sm2(t)) measurement signals  or for the first  transmission signal from the first transceiver (s11(t)) and second transmission signal from the first transceiver (s12(t))  is generated by a shared generator.  

7, The method according to claim 1, wherein the first transmission signal or the first measurement signal is based on an output of a first modulation generator and wherein the second transmission signal or the second measurement signal is based on an output of a second modulation generator 
7, The method according to claim 1, wherein the first transmission signal from the first transceiver (s11(t)) or the first measurement signal (sm1(t)) is based on an output of a first modulation generator (G11) , and wherein
the  first  transmission signal from the second transceiver (s21(t)) or the second measurement signal (sm2(t)) is based on an output of a second generator (G12) .

 8, The method according to claim 1, wherein a  fundamental signal for at least one of the first or second transmission signals is generated  and then the respective transmission signal is modulated using a vector modulator ; and -wherein 
at least one of the first or second transmission signals is generated by applying a modulation signal to a real signal input or complex signal input of the vector modulator , to 
contemporaneously generate the first transmission signal   and 
a mirror representation of the first transmission signal defining the second transmission signal 

8, The method according to claim 1, wherein a fundamental  signal for at least one of the first transmission signal from the first transceiver (s11(t)) or the second transmission signal from the first transceiver ((s12(t))  is generated  and then the 
respective  transmission signal is modulated using a vector modulator ; and 
	wherein at least one of the first transmission signal from the first transceiver  (s11(t)) or the second transmission signal from the first transceiver ((s12(t)) is generated by applying a modulation signal to a real signal input or complex signal input of the vector modulator , to 
contemporaneously generate the first transmission signal (s11(t))   and 
a mirror representation of the first transmission signal (s11(t)) defining the second transmission signal from the first transceiver ((s12(t)) .
 

9, The method according to claim 1, wherein a frequency corresponding to propagation time information, is derived from at least one of the first or second measurement signals .

9, The method according to claim 1, wherein a frequency,  corresponding to propagation time information is derived from at least one of the first (sm1(t)) or second (sm2(t)) measurement signals .

10, The method according to claim 1, wherein the first measurement signal is generated by a first mixer and the second measurement signal  is generated by a second mixer .
10, The method according to claim 1, wherein the first measurement signal (sm1(t)) is generated by a first mixer (M11)  and the 
second measurement signal (sm2(t)) is generated by a second mixer (M12) .  

  11, The method according to claim 1, wherein the first and second measurement signals, comprise mixer outputs representing products of one of FMCW ramps, SFCW signals, or OFDM signals , generated using a local oscillator .  

11, The method according to claim 1, wherein the first and second measurement signals (sm1(t), sm2(t)) comprise mixer outputs representing products of one of ,  frequency modulated continuous wave (FMCW) ramps, stepped-frequency continuous wave (SFCW) signals, or orthogonal frequency division multiplexing (OFDM) signals , which are  generated using  incoherent local oscillators comprising  a first local oscillator in the first transceiver and a second local oscillator in the second transceiver .  

12, A device for compensating for noise , in a primary radar system,  the device comprising: a transceiver configured to :  generate and transmit a first transmission signal  
containing a first interfering component , caused by the noise ; and, 	generate and transmit, in a temporally overlapping manner , 
a second transmission signal containing a second interfering component, caused by the noise ; and 
evaluation hardware configured to compensate for at least one of,  phase shifts or frequency shifts  resulting from the first and second interfering components  using the transmission signals, the compensating comprising : receiving a first reflected reception signal corresponding to a reflection of the first transmission signal from an object ; 
generating a first measurement signal  using mixing or correlation of the first reflected reception signal and the first transmission signal ; receiving a second reflected reception signal corresponding to a reflection of the second transmission signal from an object ; generating a second measurement signal using mixing or correlation of the second reflected reception signal and the second transmission signal ;  wherein the first measurement signal and the second measurement signal comprise respective components including complex conjugate representations of each other .measurement signal comprise respective components including complex conjugate representations of each other 

13, A  system for compensating for noise in a secondary radar system, the system comprising-
	 a first transceiver ,   configured to: 
generate and transmit a first  transmission signal (s11(t))  containing 
a  first interfering component , caused by the noise ;
	 and generate and transmit,  in a temporally overlapping manner ,  
 a second  transmission signal (s12(t)) containing a second  interfering component, caused by the noise , AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8 
Application Number: 16/613,099Dkt: 3867.747US 1 Filing Date: November 12, 2019evaluation hardware configured to compensate for at least one of  phase shifts or frequency shifts  resulting from the first and second interfering components  using the transmission signals, the compensating comprising : receiving, using the first transceiver, a first transmission signal from a second transceiver (s21(t)) ;
	 generating a first measurement signal (sm1(t)) using mixing or correlation of the first transmission signal from the first transceiver (s11(t)) and the first transmission signal from the second transceiver (s21(t))  ;
	 receiving, using the first transceiver, a second transmission signal from the second transceiver (s22(t)) ; 
	 and generating a second measurement signal (sm2(t)) using mixing or correlation of the second transmission signal from the first transceiver (s12(t)) and the second transmission signal from the second transceiver (s22(t)) ;
wherein the first measurement signal (sm1(t)) and the second measurement signal (sm2(t)) comprise respective components including complex conjugate representations of each other, the respective components corresponding to the first and second interfering components .

14,  The device according to claim 12, wherein a first interfering component, resulting from the noise, of the first measurement signal and a second interfering component, resulting from the noise, of the second measurement signal represent complex conjugates of each other 

 15, The  system according to claim 13, wherein a first interfering component of the first measurement signal (sm1(t)) and a second interfering component of the second measurement signal (sm2(t)) represent complex conjugates of each other 

15,  The device according to claim 12, wherein the first transmission signal has a first factor which represents a complex conjugate to a second factor of the second transmission signal.
the first transmission signal has a first factor which represents a complex conjugate to a second factor of the second transmission signal.   

16, The system according to claim 13, wherein the first transmission signal from the first transceiver (s11(t)) has a first factor which represents a complex conjugate to a second factor of the second  transmitted signal (s12(t)).  
wherein the first transmission signal from the first transceiver (s11(t)) has a first factor which represents a complex conjugate to a second factor of the second  transmitted signal (s12(t)) .   

16,  The device according to claim 12, wherein the transceiver comprises a transmitting antenna (TX) and a receiving antenna (RX) ; -wherein the transmitting antenna (TX) transmits the first and second transmission signals and the receiving antenna (RX) receives the first and second reflected reception signals
17, The system  according to claim 13, wherein the first transceiver  comprises a transmitting antenna (TX) and a receiving antenna (RX)  such that the transmitting antenna (TX) transmits the first  transmission signal (s11(t)) and the second  transmission signal (s12(t))  and the receiving antenna (RX) receives the first  transmission signal (s21(t)) from the second transceiver and the second  transmission signal from the second transceiver (s22(t) .  

18,  The device according to claim 12, comprising a joint mixer configured to generate the first measurement signal, and the second measurement signal, by mixing .  

19,  The system according to claim 13, comprising a joint mixer,  configured to generate the first measurement signal, and the second measurement signal,  by mixing .  

19,  The device according to claim 12, comprising:  a shared generator for generating a base signal for the first and second transmission signals or for the first and second measurement signals . shared generator 

20, The system according to claim 13, comprising a shared generator for generating a base  signal for the first measurement signal (sm1(t)) and the second measurement signal (sm2(t)) measurement signal or for the first transmission signal (s11(t)) and the second transmission signal (s12(t) . 
shared generator 

20,  The device according to claim 12, comprising a vector modulator  including an output configured to provide the first transmission signal and the second transmission signal 
21, The system according to claim 13, comprising a vector modulator including an output configured to provide  the first transmission signal (s11(t)) and the second transmission signal (s12(t) .



25. (New) The device of claim 12, wherein a beat frequency corresponding to propagation time information, is derived from at least one of the first or second measurement signals.

24. (New) The method of claim 1, wherein a beat frequency corresponding to propagation time information, is derived from at least one of the first or second measurement signals.

	
26. (New) The method of claim I, wherein a beat frequency corresponding to propagation time information, is derived from at least one of the first or second measurement signals.

26. (New) The system of claim 13, wherein a beat frequency corresponding to propagation time information, is derived from at least one of the first or second measurement signals.



The Instant claims as followed above are substantially similar to respective reference claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“evaluation hardware” in claim 12.
“output” in claim 20, 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7, 9-12, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden).

	Regarding claim 1, Brosche teaches A method for compensating for noise in a primary radar system, the method comprising: using a transceiver (Brosche fig. 2a “TX” and “RX”), transmitting 
a first transmission signal containing a first interfering component, caused by the noise; using the transceiver (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”) , 
transmitting at least one second transmission signal (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”; 0086 “FIG. 1a shows a measurement arrangement for measurement having a four-port network (4-port network). This comprises two UWB systems 100 arranged in parallel.”; 0096 “N UWB systems 100 arranged in parallel”; fig. 2a element “100” [fig. 2a shows a schematic of one UWB system “100” and thus there exists a plurality fig. 2a schematics of N multiplicity. For this reason the same elements within USB system 100 are used to refer to a plurality of claimed features].)
 containing a second interfering component, caused by the noise (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”) in 
a temporally overlapping manner with the first transmission signal (Brosche 0153 “ a plurality of transmission channels and/or reception channels may be provided, which allow simultaneous operation of a plurality of antennas 103 or of an antenna array”); and; compensating for at least one of 
phase shifts or frequency shifts resulting from the first and second interfering components by evaluation of the transmission signals (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise from the first oscillator PLL.sub.1.”), the compensating comprising: 
receiving a first reflected reception signal corresponding to a reflection of the first transmission signal from an object (fig 1a [shows radar system receiving a reflection]); 
generating a first measurement signal (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.) using mixing or correlation of the first reflected reception signal and the first transmission signal (Brosche fig 2a [fIF1 is generated using a mixer and reflection signal]); 
receiving a second reflected reception signal corresponding to a reflection of the second transmission signal from an object (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.); 
and generating a second measurement signal using mixing or correlation of the second reflected reception signal and the second transmission signal (Brosche fig. 4a [fIF2 is generated through a mixer and reflection signal].); 
wherein the first measurement signal and the second measurement signal comprise respective components including (Brosche 0102 “In consequence, the phase noise of the oscillators PLL1 and PLL2 is contained uniformly both in the first reference signal 221 and in the sampling clock f.sub.s, as a result of which the phase noise is cancelled out on sampling.”).
Brosche does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gulden teaches measurement signal comprise respective components including complex conjugate representations of each other (Gulden p.4 “One refinement consists in that the comparison comparison signal, by processing the two comparison signals with one another-in particular by complexing them in a conjugated manner-corresponds to a comparison signal generated with a coherent radar system.”; p.12 “The signal comparison units SigComp1, SigComp2 are designed in the exemplary embodiment as a mixer mix. With them, the signals sigRX21, sigRX11 or sigRX12, sigRX22 are mixed down into a low-frequency band. As such, it is well known that a mixing operation can be system-theoretically expressed as multiplication, or down-mixing in two complex sine signals as multiplication of one of the signals with the conjugate complex (* = sign of conjugation) of the other signal.” ; p. 11 “Mathematically, the generated CW signals (CW = continuous wave / continuous wave) are each represented as a complex-valued sinusoidal continuous wave signal”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche to include the radar system and method using comparison signals of Gulden.  One would have been motivated to do so in order to improve data processing and reduce memory requirements (Gulden p. 4).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gulden merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche and Gulden disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 3, Brosche in view of Gulden teach The method according to claim 1, wherein a first interfering component, resulting from the noise, of the first measurement signal and a second interfering component, resulting from the noise, of the second measurement signal (Brosche 0069 “The result of the further processing in the receiver 107 may be a complex-value reflection or transmission factor or a complex-value S parameter.”)
 	represent complex conjugates of each other (Gulden p. 18 “By transmitting the comparison signals, transmission of the spectrums instead of the actually generated comparison signals and / or transmission of section-wise spectra can also be implemented according to a further embodiment. In particular, it is also possible to form a spectrum of the two comparison signals or a conjugate complex multiplication on the spectral plane to form the comparison comparison signal” [See claim 1]).  

	Regarding claim 6, Brosche in view of Gulden teach The method according to claim 1, wherein a base signal used for generation of the first and second measurement signals (Brosche 0099 “In FIG. 2a, the first reference signal 221 is produced, inter alia, by mixing the two output signals 220, 221 from the PLLs PLL1, PLL2 or the frequency generators PLL1, PLL2.” The PLLs correspond to a high frequency generator, signal 220 corresponds to s11 and signal 221 corresponds to the base HF signal.) or the first and second transmission signal is generated by a shared generator.  

	Regarding claim 7, Brosche in view of Gulden teach The method according to claim 1, wherein the first transmission signal or the first measurement signal is based on an output of a first modulation generator (Brosche Fig. 2a “M1” and “M2” are mixers and thus a modulation generator as known in the art.) and wherein the 
second transmission signal or the second measurement signal is based on an output of a second modulation generator (Brosche fig 4a [the mixers corresponds to a modulation generator]).

	Regarding claim 9, Brosche in view of Gulden teach The method according to claim 1, wherein a frequency corresponding to propagation time information, is derived from at least one of the first or second measurement signals (Brosche 0099 “sampling frequency f.sub.s of the sample signals 215a, 215b is produced in accordance with the exemplary embodiment in FIG. 2a”; [See transmit signal “220” and received signal “RX” in fig. 2a.]).

	Regarding claim 10, Brosche in view of Gulden teach The method according to claim 1, wherein the first measurement signal is generated by a first mixer (Brosche 0100 “The mixer M1 produces a signal 213 at the difference frequency f.sub.IF1=f.sub.Mod-f.sub.Ref1. The frequency of the signal results from filtering by means of the low-pass filter IF1, 212, from the frequencies f.sub.Mod-f.sub.Ref1 and f.sub.Mod+f.sub.Ref1 produced during mixing.”) and the 
second measurement signal (Brosche 0147 “The result of the measurement signal that has been preprocessed in the digital signal preprocessing 207' is then transmitted”)  is generated by a second mixer (Brosche 0141 “The received intermediate-frequency signal or IF received signal which is produced by the mixer M2 and is now provided with the carrier IF.sub.1 is made available to the mixer M4 via the connection 401.” [see claim 1 and fig 1a 4-port system]).  

	Regarding claim 11, Brosche in view of Gulden teach The method according to claim 1, wherein the first and second measurement signals, comprise mixer outputs representing products of one of FMCW ramps, SFCW signals, or OFDM signals (Brosche 0074 “The UWB measurement system 100 or the radar 100 admittedly operates with the stepped modulation 300 (step frequency modulation) in the frequency domain. However, a different modulation method could also be used instead of stepped modulation, for example the emission of a pulse or burst, FMCW (frequency-modulated continuous wave radar) or a pseudorandom sequence (PN) with an appropriately wide bandwidth.”), 
generated using a local oscillator (Brosche 0081 “UWB systems 100 may be in the form of homodyne systems with a single oscillator, or heterodyne systems with at least two oscillators PLL1, PLL2.”).  

	Regarding claim 12, Brosche teaches A device for compensating for noise , in a primary radar system,  the device comprising: a transceiver configured to (Brosche fig. 2a “TX” and “RX”):  
generate and transmit a first transmission signal (0104 “The mixing of the transmitted signal 220, TX and the first reference signal 221 in the mixer M1”) 
containing a first interfering component (0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise from the first oscillator PLL.sub.1.”; The PLL1 corresponds to an interfering component.), 
caused by the noise (0085 “Both oscillators PLL1, PLL2 have phase noise.”); and, 	
generate and transmit, in a temporally overlapping manner (Brosche 0153 “ a plurality of transmission channels and/or reception channels may be provided, which allow simultaneous operation of a plurality of antennas 103 or of an antenna array”), 
a second transmission signal containing a second interfering component, caused by the noise (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”; 0086 “FIG. 1a shows a measurement arrangement for measurement having a four-port network (4-port network). This comprises two UWB systems 100 arranged in parallel.”; 0096 “N UWB systems 100 arranged in parallel”; fig. 2a element “100” [fig. 2a shows a schematic of one UWB system “100” and thus there exists a plurality fig. 2a schematics of N multiplicity. For this reason the same elements within USB system 100 are used to refer to a plurality of claimed features].); and 
evaluation hardware configured to compensate for at least one of,  phase shifts or frequency shifts  resulting from the first and second interfering components  using the transmission signals, the compensating comprising (0149 “The phase noise in the signals 401 and 405 is essentially approximately correlated”; 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise from the first oscillator PLL.sub.1. The first reference signal 221 or the output signal 221 from the PLL.sub.2 has second phase noise” the phase noise (also referred to as phase error) corresponds to a phase shift.; 0204 “the phase noise and the phase error essentially being compensated for and suppressed during sampling ”): 
receiving a first reflected reception signal corresponding to a reflection of the first transmission signal from an object (fig 1a [shows radar system receiving a reflection]); 
generating a first measurement signal (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.) using mixing or correlation of the first reflected reception signal and the first transmission signal (Brosche fig 2a [fIF1 is generated using a mixer and reflection signal]); 
receiving a second reflected reception signal corresponding to a reflection of the second transmission signal from an object (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.); 
generating a second measurement signal using mixing or correlation of the second reflected reception signal and the second transmission signal (Brosche fig. 4a [fIF2 is generated through a mixer and reflection signal].);  wherein the first measurement signal and the second measurement signal comprise (Brosche 0102 “In consequence, the phase noise of the oscillators PLL1 and PLL2 is contained uniformly both in the first reference signal 221 and in the sampling clock f.sub.s, as a result of which the phase noise is cancelled out on sampling.”).
Brosche does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gulden teaches measurement signal comprise respective components including complex conjugate representations of each other (Gulden p.4 “One refinement consists in that the comparison comparison signal, by processing the two comparison signals with one another-in particular by complexing them in a conjugated manner-corresponds to a comparison signal generated with a coherent radar system.”; p.12 “The signal comparison units SigComp1, SigComp2 are designed in the exemplary embodiment as a mixer mix. With them, the signals sigRX21, sigRX11 or sigRX12, sigRX22 are mixed down into a low-frequency band. As such, it is well known that a mixing operation can be system-theoretically expressed as multiplication, or down-mixing in two complex sine signals as multiplication of one of the signals with the conjugate complex (* = sign of conjugation) of the other signal.” ; p. 11 “Mathematically, the generated CW signals (CW = continuous wave / continuous wave) are each represented as a complex-valued sinusoidal continuous wave signal”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche to include the radar system and method using comparison signals of Gulden.  One would have been motivated to do so in order to improve data processing and reduce memory requirements (Gulden p. 4).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gulden merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche and Gulden disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 14, Brosche in view of Gulden teach The device according to claim 12, wherein a first interfering component, resulting from the noise, of the first measurement signal and a second interfering component, resulting from the noise, of the second measurement signal (Brosche 0069 “The result of the further processing in the receiver 107 may be a complex-value reflection or transmission factor or a complex-value S parameter.”)
represent complex conjugates of each other (Gulden p.4 “One refinement consists in that the comparison comparison signal, by processing the two comparison signals with one another-in particular by complexing them in a conjugated manner-corresponds to a comparison signal generated with a coherent radar system.”; p.12 “The signal comparison units SigComp1, SigComp2 are designed in the exemplary embodiment as a mixer mix. With them, the signals sigRX21, sigRX11 or sigRX12, sigRX22 are mixed down into a low-frequency band. As such, it is well known that a mixing operation can be system-theoretically expressed as multiplication, or down-mixing in two complex sine signals as multiplication of one of the signals with the conjugate complex (* = sign of conjugation) of the other signal.” ; p. 11 “Mathematically, the generated CW signals (CW = continuous wave / continuous wave) are each represented as a complex-valued sinusoidal continuous wave signal”).

	Regarding claim 16, Brosche in view of Gulden teach The device according to claim 12, wherein the transceiver comprises a transmitting antenna (TX) and a receiving antenna (RX) (Brosche fig. 2a “TX” and “RX”); 
-wherein the transmitting antenna (TX) transmits the first and second transmission signals and the receiving antenna (RX) receives the first and second reflected reception signals (Brosche fig 1a [shows radar system receiving a reflection]); 

	Regarding claim 17, Brosche in view of Gulden teach The device according to claim 12, comprising 
one or more mixers configured to generate at least one of the first measurement signal from the first transmission signal and the first reception signal by mixing (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.), or the second measurement signal a from the second transmission signal and the second reception signal by mixing.  

Claim(s) 4, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Calderbank et al. (US PAT 7623064 hereinafter Calderbank).

	Regarding claim 4, Brosche in view of Gulden teach The method according to claim 1, 
Brosche in view of Gulden teach does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Calderbank teaches the first transmission signal has a first factor which represents a complex conjugate to a second factor of the second transmission signal (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the first time slot, and signals -                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second antenna, respectively, in the second time slot. The bar over a symbol, (                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”).   
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system of Calderbank.  One would have been motivated to do so in order to advantageously detect coherent and non-coherent signals in a remarkably simplified manner (Calderbank 3:17-31).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Calderbank merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche in view of Gulden and Calderbank disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 5, Brosche in view of Gulden teach The method according to claim 1, wherein the first transmission signal comprises at least one frequency ramp with a first slope (Brosche 0070 “A stepped modulation signal may be used as the transmitted signal Tx, whose modulation frequency profile 300 is illustrated in FIG. 3. ”) and 
the second transmission signal comprises at least one frequency ramp with a second slope (Brosche See above reference 0070. Fig. 1a shows parallel UWB systems corresponding to a plurality of transmission signals and thus a plurality of frequency ramps and slopes.); 

Brosche in view of Gulden teach does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Calderbank teaches wherein the first slope has a different sign than the second slope; and wherein a value of the first and second slope is substantially equal (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the first time slot, and signals -                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second antenna, respectively, in the second time slot. The bar over a symbol, (                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system of Calderbank.  One would have been motivated to do so in order to advantageously detect coherent and non-coherent signals in a remarkably simplified manner (Calderbank 3:17-31).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Calderbank merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche in view of Gulden and Calderbank disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
 


	Regarding claim 15, Brosche in view of Gulden teach The device according to claim 12, 
Brosche in view of Gulden teach does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Calderbank teaches the first transmission signal has a first factor which represents a complex conjugate to a second factor of the second transmission signal (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the first time slot, and signals -                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second antenna, respectively, in the second time slot. The bar over a symbol, (                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”).   
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system of Calderbank.  One would have been motivated to do so in order to advantageously detect coherent and non-coherent signals in a remarkably simplified manner (Calderbank 3:17-31).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Calderbank merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche in view of Gulden and Calderbank disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 8, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Zhou (CN-104573772).

	Regarding claim 8, Brosche in view of Gulden teach The method according to claim 1, wherein a  (Brosche 0103 “the first reference signal 221, f.sub.Ref1 may be produced by mixing the two output signals 220, 221 from the frequency modulators PLL1, PLL2”; output signal corresponds to a generated signal. Signal 220 corresponds to s11)  and then the 
respective transmission signal is modulated using a (Brosche Fig. 2a “M1” and “M2” are mixers and thus a modulation generator as known in the art.); and -wherein 
at least one of the first or second transmission signals is generated by applying a modulation signal to a real signal input or complex signal input of the (Brosche 0231 “The complex sampling of the received intermediate-frequency signal 206, whose carrier frequency is f.sub.IF1, is carried out by means of the two sigma-delta modulators”; 0238 “ high carrier frequency f.sub.IF1 is sampled directly by means of the described complex sampling at the essentially actual exact intermediate frequency f.sub.IF1, and can be demodulated into I/Q components in baseband. In the case of a baseband signal, the carrier is essentially eliminated. A complex reflection factor can thus be produced.”), to 
contemporaneously generate the first transmission signal (Brosche 0153 “In a further exemplary embodiment of the present invention, a plurality of transmission channels and/or reception channels may be provided, which allow simultaneous operation of a plurality of antennas 103”)  and 
a mirror representation of the first transmission signal defining the second transmission signal (Gulden p. 18 “By transmitting the comparison signals, transmission of the spectrums instead of the actually generated comparison signals and / or transmission of section-wise spectra can also be implemented according to a further embodiment. In particular, it is also possible to form a spectrum of the two comparison signals or a conjugate complex multiplication on the spectral plane to form the comparison comparison signal” [See claim 1]).
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhou teaches fundamental signal (Zhou 0077 “ fundamental frequency transmit signal 205 for modulating the reference signal of a local oscillator (LO) to generate a radio transmission signal. ”) and use of a vector modulator (Zhou 0079 “In one embodiment, the vector modulator 214 and RF power detector 215 is used for eliminating the transmit signal leakage from the transmitting circuit is coupled to the receiving circuit 218”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the RF system and method of Zhou.  One would have been motivated to do so in order to advantageously improve channel loss (Zhou Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhou merely teaches that it is well-known to incorporate the vector modulator.  Since both Brosche in view of Gulden and Zhou disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

 

	Regarding claim 20, Brosche in view of Gulden teach The device according to claim 12, comprising a (Brosche Fig. 2a “M1” and “M2” are mixers and thus a modulation generator as known in the art.) including an output configured to provide the first transmission signal and the second transmission signal (Brosche fig 1 [see claim 12]).  

Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhou teaches fundamental signal (Zhou 0077 “ fundamental frequency transmit signal 205 for modulating the reference signal of a local oscillator (LO) to generate a radio transmission signal. ”) and use of a vector modulator (Zhou 0079 “In one embodiment, the vector modulator 214 and RF power detector 215 is used for eliminating the transmit signal leakage from the transmitting circuit is coupled to the receiving circuit 218”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the RF system and method of Zhou.  One would have been motivated to do so in order to advantageously improve channel loss (Zhou Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhou merely teaches that it is well-known to incorporate the vector modulator.  Since both Brosche in view of Gulden and Zhou disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 24, Brosche in view of Gulden teach The device of claim 12, comprising (Brosche Fig. 2a “M1” and “M2” are mixers and thus a modulation generator as known in the art.) including an output configured to provide the first measurement signal and the second measurement signal (Brosche fig 2a [see claim 12]).  
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhou teaches fundamental signal (Zhou 0077 “ fundamental frequency transmit signal 205 for modulating the reference signal of a local oscillator (LO) to generate a radio transmission signal. ”) and use of a vector modulator (Zhou 0079 “In one embodiment, the vector modulator 214 and RF power detector 215 is used for eliminating the transmit signal leakage from the transmitting circuit is coupled to the receiving circuit 218”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the RF system and method of Zhou.  One would have been motivated to do so in order to advantageously improve channel loss (Zhou Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhou merely teaches that it is well-known to incorporate the vector modulator.  Since both Brosche in view of Gulden and Zhou disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Westergren et al. (US PAT 5423076 hereinafter Westergren).

	Regarding claim 18, Brosche in view of Gulden teach The device according to claim 12, comprising a (Brosche claim 1).  
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Westergren teaches using a joint mixer (Westergren 3:62-65 “The further described features allow an advantageous use of joint transmit and receive components in at least one mixer of the transceiver 10.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the transceiver system and method of Westergren.  One would have been motivated to do so in order to improve costs and function (Westergren 2:60-67).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Westergren merely teaches that it is well-known to incorporate the particular joint mixer system.  Since both Brosche in view of Gulden and Westergren disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 23, Brosche in view of Gulden teach The device of claim 12, wherein the transceiver comprises a (Brosche fig. 2a “TX” and “RX”; fig 1a [shows radar system receiving a reflection; see claim 12]).  
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Westergren teaches using a joint transmitter/reciever (Westergren 3:62-65 “The further described features allow an advantageous use of joint transmit and receive components in at least one mixer of the transceiver 10.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the transceiver system and method of Westergren.  One would have been motivated to do so in order to improve costs and function (Westergren 2:60-67).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Westergren merely teaches that it is well-known to incorporate the particular joint mixer system.  Since both Brosche in view of Gulden and Westergren disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Mohindra (US PAT 6625424).

	Regarding claim 19, Brosche in view of Gulden teach The device according to claim 12, comprising:  a (Brosche 0099 "In FIG. 2a, the first reference signal 221 is produced, inter alia, by mixing the two output signals 220, 221 from the PLLs PLLl, PLL2 or the frequency generators PLLl, PLL2." ; 0112 “2 GHz signal actually achieves a resolution of 7.5 cm” [The PLLs correspond to a high frequency generator]; 0104 “mixer M1 results in the mixer signal 210”). 
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Mohindra teaches a shared generator (Mohindra 3:41 “common local oscillator 4 ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the transceiver system and method of Mohindra.  One would have been motivated to do so in order to advantageously compensate for signal leakage (Mohindra 2:60-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Mohindra merely teaches that it is well-known to incorporate the common local oscillator.  Since both Brosche in view of Gulden and Mohindra disclose similar transceiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Natsume et al. (US-20060181448 hereinafter Natsume).

Regarding claim 25, Brosche in view of Gulden teach The device of claim 12, wherein 
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Natsume teaches time information derived from a beat signal (Natsume 0023 “FIG. 2B is a time chart showing a beat frequency corresponding to a frequency difference between the transmission signal fs and the reception signal fr”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system and method Natsume.  One would have been motivated to do so in order to advantageously detect with high accuracy an interference signal (Natsume 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Natsume merely teaches that it is well-known to incorporate the beat frequencies and time information.  Since both Brosche in view of Gulden and Natsume disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 26, Brosche in view of Gulden teach The method of claim 1, wherein 
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Natsume teaches time information derived from a beat signal (Natsume 0023 “FIG. 2B is a time chart showing a beat frequency corresponding to a frequency difference between the transmission signal fs and the reception signal fr”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system and method Natsume.  One would have been motivated to do so in order to advantageously detect with high accuracy an interference signal (Natsume 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Natsume merely teaches that it is well-known to incorporate the beat frequencies and time information.  Since both Brosche in view of Gulden and Natsume disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Mayer et al. (US-20210072349) discloses “A method for monitoring an FMCW radar sensor and an FMCW radar sensor, including multiple local oscillators. In the method, a first local oscillator signal of a first local oscillator of the local oscillators is mixed in a mixer with a second local oscillator signal of a second local oscillator of the local oscillators to form a baseband signal. The baseband signal is evaluated. A fault is detected due to a result of the evaluation. Methods for monitoring an FMCW radar sensor and an FMCW radar sensor including multiple high frequency components are described which each include a transceiver part for outputting a transmit signal to at least one antenna assigned to the high frequency component and for receiving a receive signal from at least one antenna assigned to the high frequency component. (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648                    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648